DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LED LIGHTING DEVICE WITH LENS WITH ELLIPTIC PROFILES
Claim Objections
Claims 1, 9, 10, 14 are objected to because of the following informalities: “the source” should be “the LED light source” for consistent terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6, 7, 11 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and whether they limit the scope of the invention. See MPEP § 2173.05(d). For the purposes of claim examination, the Examiner will interpret the limitations as alternates, treating each ‘preferably’ as an ‘or’.
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the shield" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claim 15 as depending on claim 13, which recites a shield.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haitz et al., US 2015/0003059 A1.
Regarding claim 1, Haitz discloses “A LED lighting device (Fig. 20A), extending along and about a central longitudinal axis and comprising at least one LED light source (2010, Fig. 20A, ¶ [0184]) and a lens (2030, Fig. 20A) made of a transparent 5material, positioned along the axis; the lens having a concave inlet surface (2020, Fig. 20A), facing the source, and a convex outlet surface (2035, Fig. 20A), substantially aligned along the axis and extending about the axis (seen in Fig. 20A); characterized in that the inlet surface and the outlet surface have 10respective elliptic profiles (seen in Fig. 20A, ¶ [0294] “is shaped as an ellipsoidal segment”, outer hemisphere has specific ellipsoidal profile), being defined by respective revolution surfaces generated by the rotation about the axis  of respective ellipse portions belonging to a first and a second generatrix ellipses respectively (seen in Fig. 20A).  
Regarding claim 2, Haitz discloses the invention of claim 1, as cited above, and further discloses “the first ellipse and the second ellipse have respective major axes and respective minor axes and the minor axis of the first ellipse and the major axis of the second ellipse are aligned with each other and parallel to the axis (seen in Fig. 20A, the axis in the z-direction, the minor axis of the inlet surface is shorter than the major axis of the inlet surface); and the major axis of the first ellipse  and the minor axis  of the second ellipse are parallel to each other and perpendicular to the axis (seen in Fig. 20A).”  
Regarding claim 3, Haitz discloses the invention of claim 2, as cited above, and further discloses “the minor axis of the second ellipse has a length greater than both the length of the minor axis and the length of the major axis of the first ellipse (seen in Fig. 20A).”  
Regarding claim 4, Haitz discloses the invention of claim 2, as cited above, and further discloses “the minor axis  of the second ellipse has a length greater than the length of the major axis of the first ellipse (seen in Fig. 20A).  “
Regarding claim 5, Haitz discloses the invention of claim 1, as cited above, and further discloses “the second ellipse has an eccentricity lower than the first ellipse (seen in Fig. 20A, the second ellipse is the outlet surface, which is a semi-sphere (¶ [0294]), so it has an eccentricity of 0 ) .”  
Regarding claim 7, Haitz discloses the invention of claim 1, as cited above, and further discloses “the second ellipse has an eccentricity lower than or equal to 0.20, preferably lower than or equal to 0.18 and more preferably lower than or equal to 0.16 (since the outer surface is a semi-sphere (¶ [0294]), the eccentricity is 0).  
Regarding claim 8, Haitz discloses the invention of claim 1, as cited above, and further discloses “the lens consists of a monolithic body  made of a transparent material, for example glass or polymer material (¶ [0202]), having rotational symmetry about the axis  (seen in Fig. 20A).  
Regarding claim 9, Haitz discloses the invention of claim 1, as cited above, and further discloses “the inlet surface  defines a cavity (2040, Fig. 20A) in which the source  is housed at least partially (seen in Fig. 20A); and has a concave profile such that the whole luminous flux emitted by the source, housed in the cavity, impinge on the inlet surface and is refracted inside the lens (seen in Fig. 20A)).  
Regarding claim 10, Haitz discloses the invention of claim 1, as cited above, and further discloses “the first ellipse has a centre  that coincides with a geometric centre of the source (seen in Fig. 20A) ; or it is aligned along the axis and at a short distance, lower than 0.20 mm, from the geometric centre of the source.  
Regarding claim 11, Haitz discloses the invention of claim 1, as cited above, and further discloses “the first and the second ellipses (E1, E2) have respective centres (Cl, C2) aligned along the axis (A) and coinciding (seen in Fig. 20A), or spaced apart from each other of a distance lower than 3.00 mm, preferably lower than 2.00 mm.  
Regarding claim 12, Haitz discloses the invention of claim 1, as cited above, and further discloses “the lens comprises a connection portion   joining respective peripheral edges of the inlet surface and of the outlet surface (seen in Fig. 20A, there is a portion that joins the inlet and outlet surfaces).  
Regarding claim 14, Haitz discloses the invention of claim 1, as cited above, and further discloses “the inlet surface is shaped and positioned so as to receive the entirety of the light beams emitted by the source (seen in Fig. 20A, the inlet surface surrounds the light source).  
Regarding claim 16, Haitz discloses the invention of claim 1, as cited above, and further discloses “the inlet surface is shaped so as to have a positive angle of incidence (seen in Fig. 20A, the inner surface is concave), while the outlet surface is shaped so as to have a negative angle of incidence (seen in Fig. 20A, the outlet surface is convex).”
Claim(s) 1, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima, US 2009/0231846 A1.
Regarding claim 1, Nakajima discloses “A LED lighting device (Fig. 2 and 3), extending along and about a central longitudinal axis and comprising at least one LED light source (11, Fig. 3) and a lens (20, Fig. 3) made of a transparent 5material, positioned along the axis; the lens having a concave inlet surface (20a, Fig. 3), facing the source, and a convex outlet surface (20c, Fig. 3)), substantially aligned along the axis and extending about the axis (seen in Fig. 3); characterized in that the inlet surface and the outlet surface have 10respective elliptic profiles (seen in Fig. 3), being defined by respective revolution surfaces generated by the rotation about the axis  of respective ellipse portions belonging to a first and a second generatrix ellipses respectively (seen in 3).
Regarding claim 13, Nakajima discloses the invention of claim 1, as cited above, and further discloses “a shield (20d, Fig. 3)) surrounding the outlet surface  of the lens  and having a tapered shape along the axis , broadening towards a free end (seen in Fig. 3).
Regarding claim 15,  Nakajima discloses the invention of claim 13 (see 112(b) rejection above for interpretation), as cited above, and further discloses “the lens (4) is shaped so as the light beams refracted by the inlet surface (11) reach the outlet surface (12) without further refraction or reflection inside the lens (4); and so as that the light beams exiting from the outlet surface (12) do not impinge on the shield (seen in Fig. 3, the light that reach the outlet surface (the elliptical portion of 20c) are not reflected or refracted in-between the inlet and outlet, and the outlet light does not impinge on the shield).  “


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haitz.
Regarding claim 6, Haitz discloses the invention of claim 1, as cited above, but does not explicitly disclose “the first ellipse  has an eccentricity greater than or equal to 0.80, preferably greater than or equal to 0.90 and more preferably greater than or equal to 0.95”.
However, one of ordinary skill in the art would appreciate the teaching of Haitz in the drawing, seen in Fig. 20A, with the eccentricity of an ellipse (sqrt (1-b2/a2)), so with a = R0, b = 0.5R0, the eccentricity is 0.86.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang He et al., US 2015/0103533 A1 discloses a lens with ellipsoid inlet and outlet surfaces
Fleming et al., US 2015/0070900 A1 discloses a lens with ellipsoid inlet and outlet surfaces and a shield (housing 187, Fig. 2)
Zhou, US 2010/0302785 A1 discloses a lens with ellipsoid inlet and outlet surfaces
Liu et al., US 2010/0264432 A1 discloses a lens with ellipsoid inlet and outlet surfaces

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875